DETAILED ACTION
This is in response to the applicant’s communication filed on 13 June 2018, wherein: claims 1-7 are currently pending, claims 8-20 are withdrawn, and 21-23 are new.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:

The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)

The disclosure of the prior-filed application, Application No.62/481033, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  At least claim 1 does not have support in 62/481033 for all claim limitations.  At least the claim limitations regarding the commit data set, the root node, and the branch of the idea graph are not provided for in 62/481033 (this is essentially all of the limitations of claim 1).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-7) in the reply filed on 06 January 2021 is acknowledged.

Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hunn (US 20180005186), in view of Mahadevan (US 20160021172).

Referring to claim 1:
Hunn discloses a method for providing an idea graph stored in a distributed ledger database, the method, comprising:

- receiving a data set describing...information (Hunn [0066] Block S110, which includes obtaining object components of the contract document, functions to translate the various sections, clauses, and/or other elements of a contract into data representation suitable for inclusion in the COG. Object components may be formed directly from input received by contracting parties[0066]); 

- creating a root node comprising the data set (Hunn [0190][0191][0305] ...a new Merkle root is created....[0191]); 

- calculating a hash value for the data set of the root node (Hunn [0190][0303][0305][0329] and Fig. 38 ...calculate the root's hash...[0303]); 

- storing the hash value of the root node (Hunn [0190][0303][0305][0329] and Fig. 38 FIG. 38 provides an exemplary implementation depicting exemplary data that may include a contract root, a contract_UUID, a clause_UUID, an update_UUID, a clause reference, change data, and/or a transaction ID. A contract root is preferably a hash of the contract root[0329]); 

- receiving a commit data set describing changes to the data set describing...information (Hunn [0124] A commit object is an object used in the formation of the contract that defines changes to the formation state of the contract logic[0124]); 

- calculating a hash value for the commit data set (Hunn [0067][0124] Preferably, the object components are committed and/or compiled into a Directed Acyclic Graph (DAG) or a Merkle tree structure where hash links connect or establish associations of linked object components[0067]); and 

- storing and linking the commit data set hash to the hash value of the root node as a new branch of the idea graph (Hunn [0067][0124][0303] When the state object is changed by a transaction, the state is retrieved (decrypted) and updated (encrypted) after the transaction execution is completed. The decrypted ‘on-chain’/‘on-ledger’ code is passed to a container to execute. Then, encrypted updates of that ‘on-chain’/‘on-ledger’ code state is committed to the ledger with the transaction. Secondly, this may occur through use of ‘Merkle branches’ where transactions are split into leaves; each of which contains either input, output, command or attachment[0303]).

Hunn discloses a method for using a blockchain to manage data (abstract and [0005]).  Hunn does not disclose that the information describes intellectual property.

However, the Examiner asserts that the type of data in the data set (i.e., date describing intellectual property) is a label for the data and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., the type of the item) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to apply the steps of the method as disclosed in the Hunn reference to intellectual property data because the type of data involved does not functionally alter or relate to the steps of the method and merely labeling the item being auctioned differently from that in the prior art does not patentably distinguish the claimed invention.

Hunn discloses a system for using a blockchain to manage data (abstract and [0005]).  Hunn does not disclose wherein an adaptive weighting strategy is used to continuously refine and adjust a weight assigned to each of a number of factors of the data set, and wherein if a first weight of a first factor increases, a second weight of at least one separate factor is reduced proportionately so that the combined weights of the number of factors adds up to unity.

However, Mahadevan teaches a related system for calculating reputation values (abstract and [0044]).  Mahadevan teaches wherein an adaptive weighting strategy is used to continuously refine and adjust a weight assigned to each of a number of factors of the data set, and wherein if a first weight of a first factor increases, a second weight of at least one separate factor is reduced proportionately so that the combined weights of the number of factors adds up to unity (Mahadevan [0034[0061][0067][0120]] The node can automatically adapt to changing network conditions to meet objectives through proper selection and use of attributes and weight values in computing the reputation value[0134] and Node 202 may dynamically adjust weight values...[0067] and For example, the node or administrator can set the weight value for an attribute related to the signature's validation success rate to 100%, and set the weight values of the other attributes to 0%...[0120]).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Hunn to incorporate the use of an adaptive weighting strategy as taught by Mahadevan because this would provide a manner for adapting to changing conditions (Mahadevan [0034]) thus aiding the user by adjusting as needed.

Referring to claim 2:
Hunn discloses wherein a proof is performed to incrementally validate branches to determine if a branch has been modified (Hunn [0303] Merkle branches enable data to be hidden whilst providing proof that the data formed a part of a transaction. A Merkle branch is a set of hashes, that given the leaves' data, is used to calculate the root's hash. The hash is compared with the hash of a whole transaction to determine whether given data belongs to that particular transaction without exposing the entirety of the transaction data[0303]).

Referring to claim 3:
Hunn discloses wherein the commit data set is provided by a user..., and wherein the user can return data for the storing and linking the commit data set hash to the hash value of the root node as a new branch of the idea graph (Hunn [0067][0124][0303] When the state object is changed by a transaction, the state is retrieved (decrypted) and updated (encrypted) after the transaction execution is completed. The decrypted ‘on-chain’/‘on-ledger’ code is passed to a container to execute. Then, encrypted updates of that ‘on-chain’/‘on-ledger’ code state is committed to the ledger with the transaction. Secondly, this may occur through use of ‘Merkle branches’ where transactions are split into leaves; each of which contains either input, output, command or attachment[0303]).

Hunn discloses a system for using a blockchain to manage data (abstract and [0005]).  Hunn does not disclose ...a continuously updated reputation score, and wherein the continuously updated reputation score of the user must be above a threshold for...returning the data.

Hunn, as modified by Mahadevan, teaches ...a continuously updated reputation score, and wherein the continuously updated reputation score of the user must be above a threshold for...returning the data (Mahadevan [0011][0032][0069][0075] Furthermore, the node may return a Content Object from the Content Store to a requesting node if the reputation value associated with the cached Content Object exceeds a predetermined threshold[0032] and Reputation values are dynamic...[0069]).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Hunn to incorporate the use of a continuously updated reputation score above a threshold as taught by Mahadevan because this would provide a manner for using strategies that use network resources more efficiently and adapt and respond to changing conditions (Mahadevan [0005][0006]) thus aiding the user by increasing network efficiency.


	
Referring to claim 22:
Hunn discloses wherein data of the commit data set is provided by a specialized ideation capture device that is configured to record and timestamp data provided by a user (Hunn [0173][0209][0228] Commit objects preferably include metadata, which may include (but is not limited to) the Merkle root that represents the state of the contract at the time of the commit; the UUID of the previous state of the object; and details of the contracting party that performed the commit, including a timestamp and cryptographic signature of the submitting party[0173]).

Claims 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hunn (US 20180005186), in view of Mahadevan (US 20160021172), and further in view of Feeney (US 20160162897).

Referring to claim 4:
Hunn, as modified by Mahadevan, discloses an adaptive trust model (Mahadevan [0034[0061][0067][0120]] The node can automatically adapt to changing network conditions to meet objectives through proper selection and use of attributes and weight values in computing the reputation value[0134]).

Hunn, as modified by Mahadevan, discloses a system for using a blockchain to manage data (abstract and [0005]).  Hunn, as modified by Mahadevan, does not disclose wherein a ... dynamic non-binary trust model is used to manage access to a data set describing intellectual property.

However, Feeney teaches a similar system for transaction authentication using block chain (abstract and [0007]).  Feeney teaches wherein a ... dynamic non-binary trust model is used to manage access to a data set describing intellectual property (Feeney [0069]-[0071] where the trustworthiness score is adaptive and dynamic in that it can be calculated based on various considerations and it is non-binary in that there are differing levels of access).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Hunn and Mahadevan to incorporate the use of a trust model as taught by Feeney because this would provide a manner for authenticating an entity (Feeney [0071]) thus aiding the client by ensuring data integrity.

Referring to claim 6:
Hunn, as modified by Mahadevan, discloses a system for using a blockchain to manage data (abstract and [0005]).  Hunn, as modified by Mahadevan, does not disclose wherein the blockchain database is maintained via trust enabled adaptive mining.

However, Feeney teaches a similar system for transaction authentication using block chain (abstract and [0007]).  Feeney teaches wherein the blockchain database is maintained via trust enabled adaptive mining (Feeney [0066][0070] The second entity may be a trusted third party, for instance vouching for the identity of the first entity by means of the crypto-currency transaction 204[0066] and The computing device 202 may calculate a trustworthiness score for the first entity[0070] where the system adapts to learn whether entities are trustworthy).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Hunn and Mahadevan to incorporate the use of trust enabled adaptive mining as taught by Feeney because this would provide a manner for authenticating an entity (Feeney [0071]) thus aiding the client by ensuring data integrity.

Referring to claim 7:
Hunn discloses ...a user providing a commit data set (Hunn [0068][0124][0173] ...describe the change/commit submitted by a contracting party[0173]). 

Hunn, as modified by Mahadevan, discloses a system for using a blockchain to manage data (abstract and [0005]).  Hunn, as modified by Mahadevan, does not disclose wherein a micro-equity incentive is provided to a user...

However, Feeney teaches a similar system for transaction authentication using block chain (abstract and [0007]).  Feeney teaches wherein a micro-equity incentive is provided to a user... (Feeney [0048] describes providing incentives to users).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Hunn and Mahadevan to incorporate the use of incentives as taught by Feeney because this would provide a manner for incentivizing a desired activity (Feeney [0048]) thus aiding the user by ensuring the activity is performed.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hunn (US 20180005186), in view of Mahadevan (US 20160021172), and further in view of Wesley (US 20030188019).

Referring to claim 5:
Hunn, as modified by Mahadevan, discloses a system for using a blockchain to manage data (abstract and [0005]).  Hunn, as modified by Mahadevan, does not disclose wherein a persistent and encapsulated software trust object is used to provide trust estimations for a user.

However, Wesley teaches a similar system for providing management functions in decentralized networks (abstract).  Wesley teaches wherein a persistent and encapsulated software trust object is used to provide trust estimations for a user (Wesley [0016][0084][0147] ... using the persistent node identifier of the particular node to verify whether the particular node is allowed to perform the management function. The technique preferably further comprises associating a reputation with each of the nodes, wherein the reputation of each node is located using the node's persistent node identifier...[0016] and ...new reputation information is being provided in the encapsulated reputation reference 1750[0147]).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Hunn and Mahadevan to incorporate the use of persistent and encapsulated trust software as taught by Wesley because this would provide a manner for tracking which nodes are considered trustworthy (Wesley [0007]) thus aiding the client by ensuring data integrity.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hunn (US 20180005186), in view of Mahadevan (US 20160021172), and further in view of Bagchi et al. (US 20070198312).

Referring to claim 21:
Hunn, as modified by Mahadevan, discloses a system for using a blockchain to manage data (abstract and [0005]).  Hunn, as modified by Mahadevan, does not disclose wherein the idea graph is cyclical having at least two branches that rejoin together.

However, Bagchi teaches a similar system for monitoring data (abstract).  Bagchi teaches wherein the idea graph is cyclical having at least two branches that rejoin together (Bagchi [0031] The flow may be controlled by different types of "gateways" that can diverge or converge flows using constructs such as branches, forks, merges, and joins. These elements form a directed graph with the tasks and gateways as nodes. The graphs may be cyclic[0031]).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Hunn and Mahadevan to incorporate the use of cyclic graphs as taught by Bagchi because this would provide a manner for modeling a flow (Bagchi [0031]) thus aiding the user by visualizing the process.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hunn (US 20180005186), in view of Mahadevan (US 20160021172), and further in view of Stocker (US 20190089716).

Referring to claim 23:
Hunn, as modified by Mahadevan, discloses a system for using a blockchain to manage data (abstract and [0005]).  Hunn, as modified by Mahadevan, does not disclose wherein reputation values for miners of the blockchain database are computed and penalty values are periodically assigned to miners with lower reputation values to perform a trust assessment of the miners.

However, Stocker teaches a related system for operating a peer to peer network (abstract).  Stocker teaches wherein reputation values for miners of the blockchain database are computed and penalty values are periodically assigned to miners with lower reputation values to perform a trust assessment of the miners (Stocker [0065] As result of such information, a reputation factor of the potentially attacked node may be (automatically) downgraded by the peer-to-peer application[0065]).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the system disclosed in Hunn and Mahadevan to incorporate penalty values as taught by Stocker because this would provide a manner for determining if a user might have been compromised (Stocker [0065]) thus aiding the user by protecting against intrusion.

Response to Arguments
Applicant's arguments filed 06 January 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant argues that the prior art does not disclose the amended and limitations.  Examiner has provided new art which discloses the amended limitations (see above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hughes, Adam “Fundamental Domains of Infinite Cyclic Covers” found at https://www.maths.ed.ac.uk/~v1ranick/surgery/adam.pdf (2000).


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE S GILKEY whose telephone number is (571)270-7119.  The examiner can normally be reached on Monday-Thursday 7:30-4:30 CT and Friday 7:30-12 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARRIE S GILKEY/Primary Examiner, Art Unit 3689